Title: From George Washington to Jonathan Trumbull, Sr., 17 July 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters at the Clove [N.Y.] 17th July 1777

I have the Honor of yours of the 14th with its enclosures. I had some time before received the account of the evacuation of Ticonderoga, but upon what Ground, or for what reasons, this sudden resolution was taken, I have not yet learnt—I have not heard from General Schuyler since the 10th—He was then at Fort Edward, and expected that General St Clair who was at Bedford with the Troops that he brought off, would join him in a few days. I am in hopes by my not hearing from General Schuyler since the 10th that General Burgoyne has not followed his success with much rapidity. I have sent up such a reinforcement of men and Artillery, as I could spare, and I am not without hopes, that when the Army in that Quarter collects again, and have taken breath after their late confusion, that they, with the assistance of the Militia, will be able to check Burgoyne in a Country which, I am informed, is very strong by nature.

The capture of General Prescott was a bold enterprize, and will give us an opportunity of making a demand of the releasement of General Lee, in such a manner, that I think General Howe cannot with honor refuse to comply—Untill I know General Howe’s determination upon this matter, I would not have General Prescott sent forward. I would have him Genteely accommodated, but strongly guarded—I would not admit him to parole, as General Howe has not thought proper to grant General Lee that indulgence. I have just received a letter from General Parsons, in which he informs me, that he understands General Prescott is to be sent to Windham, which he says is, by no means, a place of Safety, as it would be easy for him to effect an escape to Long Island, by means of the disaffected. I therefore beg he may be removed further from the Sound, and into some place where the People are generally well affected—A vigilant officer should be sent with him, whose constant care he should remain under; for by shifting of guards, it is more than probable, that some inattentive person might give him an opportunity of making his escape.
I am in hopes, if General Lees exchange is acceded to, that a General exchange of prisoners may be brought about, as the former treatment of that Gentleman was one principal Bar to its being carried into execution before. I have the Honor to be with respect & regard Sir Your most obedient Servant

G. Washington

